          Case 5:18-cv-00589-D Document 41 Filed 08/01/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )   CIV-18-589-D
                                            )
DARCIE E’LAINE HENDREN, a/k/a,              )
DARCIE HENDREN, et al.,                     )
                                            )
                    Defendants.             )


        PRAECIPE FOR SPECIAL EXECUTION AND ORDER OF SALE

Clerk of the United States District Court for the Western District of Oklahoma:

      Please issue a Special Execution and Order of Sale in foreclosure against the

following real estate located in Payne County, State of Oklahoma, to-wit:

             The Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
             of Section Four (4), Township Nineteen (19) North, Range
             Two (2) East of the I.M., Payne County, State of Oklahoma,
             according to the U.S. Government Survey thereof, LESS AND
             EXCEPT:

             A Tract of land in the Southeast Quarter (SE/4) of the
             Southwest Quarter (SW/4) of Section Four (4), Township
             Nineteen (19) North, Range Two (2) East of the I.M.,
             beginning at the SE/corner of the SE/4 of the SW/4 of said
             Section 4; thence North a distance of 730.83 feet; thence West
             a distance of 582.35 feet; thence South a distance of 730.83
             feet; thence East a distance of 582.35 feet to the Point of
             Beginning.
             AND
             A tract of land in the Southeast Quarter (SE/4) of the Southwest
             Quarter (SW/4) of Section Four (4), Township Nineteen (19)
             North, Range Two (2) East of the I.M., beginning at a point on
             the East line of said SE/4 of the SW/4 a distance of 730.83 feet
             North of the Southeast Corner of said SE/4 of the SW/4; thence
              Case 5:18-cv-00589-D Document 41 Filed 08/01/19 Page 2 of 2



                North along said East line of the SE/4 of the SW/4 a distance
                of 17.18 feet; thence West 582.35 feet parallel to the South line
                of said SE/4 of the SW/4; thence South parallel to the East line
                of said SE/4 of the SW/4 a distance of 17.18 feet; thence East
                parallel to the South line of said SE/4 of the SW/4 a distance
                of 582.35 feet to the Point of Beginning.

                AND

                The East Half (E/2) of the North Half (N/2) of the Southwest
                Quarter (SW/4) of the Southwest Quarter (SW/4) of Section
                Four (4), Township Nineteen (19) North, Range Two (2) East
                of the Indian Meridian, Payne County, State of Oklahoma,
                according to the U.S. Government Survey thereof.

       The real estate shall be sold without appraisement, as ordered in the foreclosure

judgment in this case. The Clerk shall direct the Special Execution and Order of Sale to

the United States Marshal for the Western District of Oklahoma, to be executed according

to the law.

                                                    TIMOTHY J. DOWNING
                                                    UNITED STATES ATTORNEY

                                          s/KAY SEWELL
                                          BAR NUMBER: OBA #10778
                                          ASSISTANT U.S. ATTORNEY
       UNITED STATES ATTORNEY'S OFFICE  WESTERN DISTRICT OF OKLAHOMA
            210 PARK AVENUE, SUITE 400  OKLAHOMA CITY, OK 73102
                  PHONE: (405) 553-8807  FAX: (405) 553-8885
                       E-MAIL: KAY.SEWELL@USDOJ.GOV
